ON MOTION FOR REHEARING AND TO REFORM JUDGMENT.
Mr. Justice Dibrell
delivered the opinion of the court.
Heretofore in this cause a writ of error was granted to the Court of Civil, Appeals of the Third District at the instance of plaintiff in error, Tarrant County, and the judgment of said court was reformed and rendered by this court in favor of Tarrant County against the defendant in error, appellee in the Court of Civil Appeals, R. L. Rogers and K. M. Van Zant and U. Harding sureties on his official bond for the sum of $2330.51, at six percent interest thereon from December 6, 1906.' The amount of the judgment rendered by the Court of Civil Appeals represented the sum of $472.71 found by said court to be the correct amount awarded the plaintiff in error in the court below and the difference between the sum of $5704.20 found by the jury to have been paid by the defendant in error to the plaintiff in error in excess of what he should have paid upon excess of fees" collected, and the sum of $7563 found by the Court of Civil Appeals to have been paid by plaintiff to defendant in error for indexing records, in excess of what should have been- paid.
As determined by this court, speaking through Justice Williams, the only question presented by the writ of error for decision was whether the defendant in error, who was defendant in the trial court," was entitled to offset the stun of $5704.20 paid to the county of Tar-rant in excess of what he claimed he should have paid for the pur*227pose and under the circumstances detailed in the opinion of Justice Williams.
The amount of the judgment rendered by this court was arrived at by adding to the judgment of the Court of Civil Appeals for $2330.51 the sum of $5704.20 adjudged by this court to have been wrongfully allowed defendant in error by both the trial court and Court of Civil Appeals.
The defendant in error has filed in this court motions for rehearing and to reform the judgment as to the amount awarded plaintiff in error as hereinbefore set out. It is probable that in so far as the amount of the judgment rendered would be affected there is merit in the motion, but the record fails to disclose any cross-assignment presenting the question so that it might be passed on by this court. It has been the uniform practice in the Supreme Court that all questions, not involving fundamental error of law apparent on the record, must be presented by assignments or cross-assignments of error, and unless they are so presented the court will not consider them, however meritorious they may appear to be. Ho complaint by cross-assignment on the part of defendant in error has been made in this court as to the amount of the judgment rendered against defendant in error by the Court of Civil Appeals, and hence we are unable to give the questions consideration. Blum v. Moore, 91 Texas, 277; Texas Company v. Stephens, 100 Texas, 628.
Motion for rehearing and to reform judgment is overruled.
Filed April 19, 1911.